Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a fish conveyor system, classified in A01K61/13.
II. Claims 12-22, drawn to a continuous method for removing parasites from fish, classified in A01K61/13.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, both are true. Invention II requires the continuous movement of fish, as well as the automatic adjustment of the nozzles, resulting in a claimed process which can be practiced by another and materially different apparatus. Additionally, Invention I could be used for gutting/cleaning fish, not precluding dead fish, in which the state of the living fish is not considered.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries). For example, .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species A: the schematic of a sequence of parasite removal devices as illustrated in Figures 1-2;
Species B: the sequence of parasite removal devices as illustrated in Figs. 3-4; and
Species C: the arrangement of removal device(s), illustrated in Fig. 16.

If Species A or B is selected, please select one of the following species directed to the first treatment zone:
sub-species i: as illustrated in Figure 5;
sub-species ii: as illustrated in Figure 6; and
sub-species iii: as illustrated in Figures 7-9 (directed to the first treatment zone, per page 5, lines 11-12).

If Species A or B is selected, please select one of the following species directed to the second treatment zone:
sub-species a-i: as illustrated in Figures 7-9 (directed to the second treatment zone, per page 5, lines 11-12);
sub-species a-ii: as illustrated in Figures 9-10c;
sub-species a-iii: as illustrated in Figure 11; and
sub-species a-iv: as illustrated in Figures 12-15.
The species are independent or distinct because the species each disclose unique features apparent in the drawings and disclosure which would result in at least different electronic text queries. The multitude of the disclosed species, begin arranged in any manner, per the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 may be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries). 
The schematics rise to attention to procedure and the order of devices, resulting in mutually exclusive queries such as: 
for Species A: (A01K16/13.cpc.) and (pen cage area) near5 (chute tube channel) same (suction vacuum);
for Species B: (A01K61/13.cpc.) and (chute tube channel) near5 (angle slid$3 down downward gravity gravity$fed) same (separate$3 divid$3);
for Species C: (A01K61/13.cpc.) and (spillway vent overflow$3) and (double two) near5 (convey$3 belt).



for Species i: (move moving convey$3) near5 (aquatic fish) same (Archimedes screw$3 inside adj conduit);
for Species ii: (move moving convey$3) near5 (aquatic fish) same (coil$3 adj conduit) same (motor motoriz$3);
for Species iii and a-i: (motor motoriz$3) near5 (vertical$2 lift$3 up upward);
for Species a-ii: (spray$3 nozzle jet) near5 (shoe bracket slid$3) same ((linkage link$3) near5 (bar) spring$3 bias$3);
for Species a-iii: (spray$3 nozzle jet) near5 (affix$3 fix$4) same (radial$2 circumferen$5) same (conduit tube pipe); and
for Species a-iv: (spray$3 nozzle jet) same (conduit tube pipe) near5 (flex$4 conform$3).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the outlined complexity, MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619